DETAILED ACTION
Response to Amendment
The response filed on 3/9/2022 has been entered and made of record. Claims 1, 3, 5-9, 12-13 are amended and claims 21-26 were added. Claims 1-14 and 21-26  are pending, and claims 15-20 have been cancelled.
The previous rejections of claims 1-2, 4, 7, and 15-20 under 35 USC 103 have been withdrawn as necessitated by the amendment. New rejections have been made under 35 USC 101 to claims 1-14 and 21-26.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an abstract idea without significantly more. The claims recite the abstract idea of evaluating the association rule.
The limitations that describe the retrieving data attributes, constructing an association rule using details of the data, evaluating the rule, and implementing the rule on additional data are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Aside from the data input, retrieval, and storage, nothing in the claims precludes the steps from practically being performed in the mind.
The judicial exception is not integrated into a practical application because the additional elements of the data input, retrieval, and storage can be performed on a generic computer with a screen. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because data input, retrieval, and storage are not considered significantly more than just applying the steps of retrieving data attributes, constructing an association rule using details of the data, evaluating the rule, and implementing the rule on additional data. 
In addition to the abstract idea, the claims have a processor and memory, but they represent only well-understood, routine, conventional activity that can be performed on generic computers. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.


Response to Arguments
Applicant’s arguments, see remarks filed 3/9/2022, with respect to the amended claims have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-2, 4, 7, and 15-20 have been withdrawn. However, additional rejections under 35 USC 101 have been made above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tage (US 6611829 B1): Discusses association measurements for a stream of transaction data.
Agrawal (US 6651049 B1): Teaches the mining of association rules in a dataset
Cox (US 20140337271 A1): Teaches generating predictive association rules with a given consequent
Kobayashi et al (US 20200218994 A1): Use machine learning to generate sequence rules in large datasets
Seetharaman et al (US 10705812 B2): Teaches detecting associations through pattern decomposition of datasets using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178